Justice SCOTT,
concurring:
I join the majority opinion in its entirety. I write separately only to make clear my view that our decision today recognizes the fundamental right of citizen initiative and referendum. Loonan v. Woodley, 882 P.2d 1380, 1383-84 (Colo.1994). In my view, by our judgment today, we do not ignore the fact that so long as an initiative encompasses related matters it does not violate the single subject requirement of our state constitution. If the matters encompassed in the initiative are necessarily or properly connected to each other rather than disconnected or incongruous, the single subject requirement is not violated. Parrish v. Lamm, 758 P.2d 1356, 1362 (Colo.1988).
Moreover, by our opinion today, we do not avoid our duty to liberally and reasonably interpret citizen initiatives so that we do not unnecessarily obstruct the use of initiatives by citizens who elect to exercise this important fundamental right. However, even a liberal construction of this initiative cannot cure its infirmities.